Citation Nr: 1825403	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to a disability rating in excess of 20 percent for chronic lumbosacral strain.

4.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia. 

5.  Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee, with chondromalacia and a history of limitation of motion.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned in November 2017.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  At her hearing, the Veteran asserted that her service-connected back and knee disabilities have rendered her unemployable.  Accordingly, the issue of whether a TDIU rating is warranted is currently before the Board.

In this decision, the Board is reopening the Veteran's claim for entitlement to service connection for a right wrist disorder.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

New and material evidence has been received to reopen the service connection claim for a right wrist disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

 
CONCLUSION OF LAW

New evidence that tends to substantiate the claim of service connection for a right wrist disorder has been received since the final January 1990 rating decision that found that no new and material evidence had been submitted to reopen a previous denial of service connection for the Veteran's right wrist.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.a.  Claim to Reopen - Legal Criteria

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of §20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

I.b.  Claim to Reopen - Background and Analysis

The RO initially denied the Veteran's claim for entitlement to service connection for a right wrist disorder in an October 1978 rating decision.  The RO found that there was no evidence of a right wrist condition in the record.  The Veteran did not file a notice of disagreement with this decision and no new and material evidence was added to the record during the requisite appeals period.  As such, this decision became final. 

The Veteran filed to reopen her claim in June 1989.  In a January 1990 rating decision, the RO determined that no new and material evidence had been presented to reopen her claim for entitlement to service connection for a right wrist disorder.  The Veteran did not file a notice of disagreement with this decision and no new and material evidence was added to the record during the requisite appeals period.  As such, this decision became final.

Since January 1990, substantial pertinent evidence has been added to the claims file.  The Veteran was provided with a VA examination in November 2011.  The Veteran was diagnosed with right carpal tunnel syndrome.  The examination report also reflected that that Veteran had undergone surgeries to aspirate and remove a ganglion cyst from her right wrist.  The Board finds that this evidence is new because it was not before the adjudicator in January 1990.  The Board also finds that the new evidence is material as it provides evidence of a current disability.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a right wrist disorder.  Hence, the appeal to this extent is allowed.




ORDER

New and material evidence with respect to the claim of service connection for a right wrist disorder has been received, that claim is reopened, and to this extent, the appeal of that issue is granted.


REMAND

With regard to the Veteran's claim for entitlement to service connection for a right wrist disorder, the Veteran contended that, while in service, she was a payroll clerk and that her duties included typing and regularly lifting a large calculator.  She also testified that she injured her right wrist in a fall during service that resulted in her service-connected back and knee disabilities.  

The Veteran indicated that she underwent two surgeries on her right wrist, to treat a ganglion cyst, performed by the VA in Washington, D.C. in the years following service.  The undersigned agreed to hold the record open for 30 days in order to provide the Veteran with time to obtain to the records reflecting this treatment.  The Veteran did submit additional private medical records, but did not submit any additional VA medical records reflecting treatment, including surgeries, for her right wrist.  On remand, the AOJ should attempt to obtain these records.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was provided with a VA examination in November 2011.  She reported that she developed pain in her right wrist while in service, but did not seek immediate medical advice.  She eventually developed a ganglion cyst on the dorsal aspect of the right wrist, which was treated surgically twice with aspiration in the 1980s.  In June 2008 she underwent an electrodiagnostic exam which revealed early/mild carpal tunnel syndrome.  The examiner opined that the Veteran's carpal tunnel syndrome was less likely as not related to service, noting the time lapse between service and the diagnosis of a mild disorder.  The examiner found that the Veteran had not been evaluated for any other possible cause for her symptoms, and that mild carpal tunnel syndrome did not explain all of her symptoms.  

The Board finds that this examination is inadequate.  First, the examiner noted that there are symptoms that are not accounted for by her carpal tunnel syndrome diagnosis, raising the possibility that there may be another disorder related to service such as residuals of her ganglion cyst.  In addition, the examiner did not address the Veteran's contentions raised at her hearing, including her reports that she has experienced the same symptoms since service, and that she hurt her wrist when she fell in service.  

As such, the Board finds that the Veteran should be afforded another VA examination to determine whether any current right wrist disorder is related to service.  

With regard to the Veteran's increased rating claims, the Board notes that the Veteran has contended that her service-connected back and right and left knee disabilities warrant higher ratings.  At her hearing, the Veteran's representative argued that the most recent examinations provided to the Veteran were not compliant with the provisions set out in Correia v. McDonald, 28 Vet. App. 158 (2016).  In the Correia case, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint where applicable.  The Board notes that the Veteran's last VA examination in April 2017 provided to ascertain the current severity of her service-connected back and right and left knee disabilities did not include the range of motion testing results in active and passive movement, as required by Correia.

Consequently, based on the above, the Board finds a remand is necessary in order to schedule the Veteran for a new VA examination that adequately addresses the current severity of the Veteran's back and left and right knee disabilities, as well as comports with the requirements of Correia.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes the Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the Veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  Accordingly, in directing the needed new VA examination in this case, the Board shall also present instructions to ensure compliance with the recent holding in Sharp.

With regard to entitlement to TDIU, the Veteran should be sent a formal application for TDIU (VA Form 21-8940).  The record does not reflect that she has submitted this form.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA medical center since her discharge from service in 1978.

2.  Send the Veteran a VA Form 21-8940, Application for TDIU, with instructions to fill out and return the completed form.

3.  Schedule the Veteran for a VA examination to determine the etiology of right carpal tunnel syndrome and any other current disability of the right wrist.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right carpal tunnel syndrome and any other disorder of the right wrist (including residuals of a ganglion cyst) was caused by or is etiologically related to any incident of active duty.  

The examiner must address the November 2011 opinion that the diagnosis of right carpal tunnel syndrome does not explain all of her symptoms.  In addition, the examiner must address the Veteran's contentions that she has experienced the same symptoms since service, and that she hurt her wrist when she fell in service.

The examiner must provide reasons for each opinion. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the current severity of her back, and right and left knee disabilities.  

The examiner should record the results of range of motion testing for pain (1) on BOTH active and passive motion AND (2) in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if flare-ups are reported by the Veteran).  The examiner should assess or estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up.  If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  

If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or inability to observe the Veteran during a flare-up.

All findings should be accompanied by a clear rationale.

5.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


